                      Case 18-10512-KBO   Doc 1782
                                  UNITED STATES     Filed 07/10/20
                                                BANKRUPTCY  COURT                 Page 1 of 3
                                               DISTRICT OF DELAWARE

                                           APPEAL TRANSMITTAL SHEET

Case Number:    18-10512                               BK      AP

If AP, related BK case number:   N/A
Title of Order Appealed: Order Directing Examination of Patriarch Parties and the Production of Documents




Docket #:   1732                       Date Entered:   6/25/2020
Item Transmitted:
       Notice of Appeal                            Docket #:    1774           Date Filed:       7/9/2020

       Amended Notice of Appeal                    Docket #:                   Date Filed:

       Cross Appeal                                Docket #:                   Date Filed:

       Motion for Leave to Appeal                  Docket #:                   Date Filed:

       Request for Certification of Direct Appeal Docket #:                    Date Filed:

Appellant/Cross Appellant:                                             Appellee/Cross Appellee

See Page 3                                                          See Page 3




Counsel for Appellant/Cross Appellant:                                 Counsel for Appellee/Cross Appellee:

See Page 3                                                          See Page 3




 Filing fee paid?                                                           Yes          No

 IFP application filed by applicant?                                        Yes          No

 Have additional appeals of the same order been filed?                      Yes          No

 *If Yes, has District Court assigned a Civil Action Number?                Yes          No
 Civil Action Number:




(continued on next page)
                      Case 18-10512-KBO          Doc 1782     Filed 07/10/20     Page 2 of 3

Notes:




 I hereby certify that all designated items are available electronically through CM/ECF.

                                              /s/Jason Spencer
 Date:   7/10/2020                     by:_____________________________________
                                                    Deputy Clerk

 Bankruptcy Court Appeal (BAP) Number:   20-17
           Case 18-10512-KBO      Doc 1782   Filed 07/10/20   Page 3 of 3




Appellants                               Appellees
Lynn Tilton                              Zohar III, Corp.
Patriarch Partners, LLC                  Zohar II 2005-1, Corp.
Patriarch Partners VIII, LLC             Zohar CDO 2003-1, Corp.
Patriarch Partners XIV, LLC              Zohar III, Limited
Patriarch Partners XV, LLC               Zohar II 2005-1, Limited
Octaluna, LLC                            Zohar CDO 2003-1, Limited
Octaluna II, LLC
Octaluna III, LLC.

Attorneys                                Attorneys
Norman L. Pernick                        Joseph M. Barry
G. David Dean                            Ryan M. Bartley
Patrick J. Reilley                       Robert S. Brady
Cole Schotz P.C.                         Travis G. Buchanan
500 Delaware Avenue, Suite 1410          Erin Edwards
Wilmington, DE 19801                     Jaime Luton Chapman
                                         Michael S. Neiburg
                                         Michael R. Nestor
                                         Shane M. Reil
                                         Jordan E Sazant
                                         Young, Conaway, Stargatt & Taylor
                                         1000 North King Street
                                         Wilmington, DE 19801
